                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


THERESA M. HECK,

                        Plaintiff,

        v.                                                       Case No. 19-C-73

ROXANNE O. ROESE,

                        Defendant.


                                               ORDER


        On April 17, 2019, the court ordered pro se plaintiff Theresa Heck to pay the assessed initial

partial filing fee of $17.75 from her prison account or explain why she cannot pay that amount with

those funds and needs to access her release account in order to pay the fee. In a letter dated April

29, 2019, Heck explained that she was having difficulties getting the money as her family has not

recently deposited funds into her account. The Clerk also contacted the establishment where Heck

is confined and was informed that Heck is currently under a 90-day no work restriction and that her

prison account funds have been depleted.

        A prisoner will not be prohibited from bringing a civil action for the reason that she lacks

the assets and means to pay an initial partial filing fee. 28 U.S.C. § 1915(b)(4). Therefore, Heck

will be granted a waiver of payment of the initial partial filing fee in this case. However, she is still

obligated to pay the full filing fee pursuant to the statutory formula set forth in 28 U.S.C.

§ 1915(b)(2). See 28 U.S.C. § 1915(b)(1).

        The PLRA also provides that if a prisoner files more than three actions or appeals which are

dismissed as frivolous, malicious, or for failure to state a claim upon which relief can be granted,
the prisoner will be prohibited from bringing any other actions in forma pauperis unless the prisoner

is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). In the event that this action

is later dismissed for any of the above reasons, it will have an impact on the prisoner’s ability to

bring other actions in forma pauperis. Accordingly, Heck will be afforded an opportunity to

voluntarily dismiss this action to avoid incurring a “strike” under § 1915(g).

       Notice to Plaintiff: If you do not wish to pay the filing fee as set forth in this order or do

not wish to proceed with this action to avoid incurring a “strike” under § 1915(g), you must notify

the court by filing a letter with the Clerk of Court within 21 days from the date of this order stating

that you do not wish to prosecute this civil action. If you write such a letter, this case will be

dismissed without prejudice. Voluntary dismissal will not be counted as a “strike” under § 1915(g).

       NOW, THEREFORE, IT IS HEREBY ORDERED that, pursuant to 28 U.S.C.

§ 1915(b)(4), Heck will not be required to pay an initial partial filing fee.

       IT IS FURTHER ORDERED that, if she wishes to voluntarily dismiss this action to avoid

the possibility of incurring a strike under 28 U.S.C. § 1915(g), Heck shall so notify the court within

21 days of the date of this order.

       Upon expiration of the specified time, the court will determine whether the action can

continue in forma pauperis. The court will review the complaint to determine that the action is not

frivolous or malicious and that the complaint states a claim upon which relief can be granted. If the

complaint does not meet this standard, the action will be dismissed.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.




                                                  2
SO ORDERED this 13th day of May, 2019.

                              s/ William C. Griesbach
                              William C. Griesbach, Chief Judge
                              United States District Court




                                 3
